DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/15/2022 has been entered.

Terminal Disclaimer

The terminal disclaimer filed on 1/24/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US9,593,876 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Statement of Reasons for Allowance
	 
The following is an examiner’s statement of reasons for allowance
 
As per independent Claims 1 and 15, the prior art, Kruus et al. (US2009/0287881) and Iga et al. (JPH1022135A) does not teach the device and 
said second heat exchanger is configured to receive cooled said first thermally conductive fluid from said first heat exchanger and wherein said second heat exchanger is configured to perform a cooling operation on said second thermally conductive fluid; 
said piping assembly configured to flow heated said first thermally conductive fluid and wherein said piping assembly is configured to guide the flow of heated said first thermally conductive fluid from said second heat exchanger to said first heat exchanger;,” when added to the other features claimed in independent Claim 1.
 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY L FURDGE/Primary Examiner, Art Unit 3763